UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 1, 2010(May 28, 2010) L. B. Foster Company (Exact name of registrant as specified in its charter) Pennsylvania 000-10436 25-1324733 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (412) 928-3417 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Compensatory Arrangements of Certain Officers By authorization of the Compensation Committee of Registrant's Board of Directors and pursuant to the 2006 Omnibus Incentive Plan, as Amended, on May 28, 2010:(i) Stan L. Hasselbusch, Registrant's President and Chief Executive Officer, was awarded 2,500 shares of restricted stock which vest on March 1, 2012; and (ii) David J. Russo, Sr. Vice President, Chief Financial and Accounting Officer, was awarded 10,000 shares of restricted stock which vest in 25% increments on each of the next four (4) anniversaries of this grant. Item 9.01Financial Statements and Exhibits (d) Exhibits 10.61 Restricted Stock Agreement between Registrant and Stan L. Hasselbusch dated May 28, 2010 10.62 Restricted Stock Agreement between Registrant and David J. Russo dated May 28, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L.B. Foster Company (Registrant) Date:June 1, 2010 /s/ David J. Russo David J. Russo Senior Vice President, Chief Financial and Accounting Officer and Treasurer EXHIBIT INDEX Exhibit Number Description Restricted Stock Agreement between Registrant and Stan L. Hasselbusch dated May 28, 2010 Restricted Stock Agreement between Registrant and David J. Russo dated May 28, 2010
